              Case 2:20-cv-00688-WBS-DMC Document 2 Filed 04/02/20 Page 1 of 2

 1   Mark E. Merin (State Bar No. 043849)
     Paul H. Masuhara (State Bar No. 289805)
 2   LAW OFFICE OF MARK E. MERIN
     1010 F Street, Suite 300
 3   Sacramento, California 95814
     Telephone:     (916) 443-6911
 4
     Facsimile:     (916) 447-8336
 5   E-Mail:        mark@markmerin.com
                    paul@markmerin.com
 6
     Yoshinori H. T. Himel (State Bar No. 066194)
 7   372 Florin Road #191
     Sacramento, California 95831
 8   Telephone:    (916) 420-9865
     Facsimile:    (916) 229-9922
 9   E-Mail:       YHimel@LawRonin.com
10     Attorneys for Plaintiff
       TULE LAKE COMMITTEE
11

12                                                  UNITED STATES DISTRICT COURT

13                                                EASTERN DISTRICT OF CALIFORNIA

14                                                          SACRAMENTO DIVISION

15   TULE LAKE COMMITTEE,                                                           Case No.

16                        Plaintiff,                                                NOTICE OF RELATED CASE
                                                                                    TULE LAKE COMMITTEE v.
17   vs.
                                                                                    CITY OF TULELAKE,
18   FEDERAL AVIATION ADMINISTRATION, et al.,                                       E.D. CAL. CASE NO.
                                                                                    2:18-cv-02280-KJM-DMC
19                        Defendants.
20             Pursuant to E.D. Cal. L.R. 123, Plaintiff Tule Lake Committee (“Plaintiff”) provides notice that

21   this action is related to another action: Tule Lake Committee v. City of Tule Lake, et al., United States

22   District Court, Eastern District of California, Case No. 2:18-cv-02280-KJM-DMC.

23             These actions are related under E.D. Cal. L.R. 123, based on the following:

24             (1)        Both actions involve the same parties and are based on the same or a similar claim;

25             (2)        Both actions involve the same property, transaction, or event;

26             (3)        Both actions involve similar questions of fact and the same question of law and their

27   assignment to the same District Judge and Magistrate Judge is likely to effect a substantial savings of

28   judicial effort, because District Judge and Magistrate Judge assigned in the earlier action are substantially
                                                           1
                                                                NOTICE OF RELATED CASE
           Tule Lake Committee v. Federal Aviation Administration, United States District Court, Eastern District of California, Case No. _______________
            Case 2:20-cv-00688-WBS-DMC Document 2 Filed 04/02/20 Page 2 of 2

 1   aware of the facts underlying these related actions; and

 2           (4)        Because District Judge and Magistrate Judge assigned in the earlier action are

 3   substantially aware of the facts underlying these related actions, it would entail substantial duplication of

 4   labor if the actions were heard by a different District Judge and Magistrate Judge.

 5   Dated: April 2, 2020                                                          Respectfully Submitted,

 6

 7
                                                                                   By: __________________________________
 8                                                                                     Mark E. Merin
 9                                                                                     Paul H. Masuhara
                                                                                         and
10                                                                                     Yoshinori H. T. Himel
11                                                                                       Attorneys for Plaintiff
                                                                                         TULE LAKE COMMITTEE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                               2
                                                              NOTICE OF RELATED CASE
         Tule Lake Committee v. Federal Aviation Administration, United States District Court, Eastern District of California, Case No. _______________
